DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JOSE MORENTE RUIZ,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3512

                         [December 22, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Allison Gilman, Judge; L.T. Case No. 21020152TC40A.

  Marisol Perez of the Marisol Perez Law Firm, P.A., Fort Myers, for
appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.